108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNDER SEAL, Petitioner-Appellant,v.Under Seal;  UNITED STATES of America, Respondents-Appellees.
No. 96-4465.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1997.Decided:  March 10, 1997.

Under Seal, Appellant Pro Se.  Richard Corbin Byrd Woods, Sparks, Maryland;  Ira Lee Oring, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying his motions to quash a grand jury subpoena to his former attorney, for reconsideration of the denial, for a stay pending reconsideration, and for a hearing.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  In re:  Grand Jury Subpoena, No. CA-96-939-B (D. Md. May 9, 1996;  June 4, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.